Citation Nr: 0629425	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  04-24 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased initial evaluation for 
degenerative disc disease of the lumbar spine, currently 
evaluated as 10 percent disabling.  


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from August 1980 to 
November 2002.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO), which granted service 
connection for degenerative disc disease of the lumbar spine, 
evaluated as 10 percent disabling.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record discloses that in May 
2005, the veteran sent the RO additional pertinent private 
medical records.  The RO certified the veteran's appeal and 
forwarded his records to the Board in May 2006.  The RO did 
not consider the additional medical records in conjunction 
with his appeal or furnish him an additional supplemental 
statement of the case, as is required.  38 C.F.R.  
§§ 19.31(b) (2005).  

More importantly, in a letter accompanying the medical 
records, the veteran asserted that his service-connected 
degenerative disc disease of the lumbar spine had increased 
in severity.  The Board notes that the most recent VA 
examination of the service-connected disability was conducted 
in April 2004.  The Court of Appeals for Veterans Claims 
(Court) has held that when a veteran claims that a disability 
is worse than when originally rated, and the available 
evidence is too old to adequately evaluate the current state 
of the condition, VA must provide a new examination.  See 
Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the VA will notify the veteran when 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following action:

1.  Schedule the veteran for an 
examination by an appropriate VA examiner 
to determine the nature and current level 
of severity of the veteran's service-
connected degenerative disc disease of 
the lumbar spine.  The claims file must 
be made available to the examiner.  The 
examination should comply with AMIE 
protocols for the appropriate 
examination.  A complete rationale for 
all opinions expressed must be provided.  
If the examiner finds it impossible to 
provide an opinion without resort to pure 
speculation, the examiner should so 
indicate.

2.  Readjudicate the veteran's claim for 
an increased initial evaluation for 
degenerative disc disease of the lumbar 
spine, currently evaluated as 10 percent 
disabling. 

In doing so, address all evidence 
received since the July 2004 statement of 
the case, including the private medical 
records the veteran submitted in May 
2005.  If any part of the decision is 
adverse to the veteran, he and his 
representative should be provided an 
SSOC.  A reasonable period of time for a 
response should be afforded.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


